Citation Nr: 1013565	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  08-13 511	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the shoulders.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran had active military service from April 1983 to 
September 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  In that decision, the RO found clear and 
unmistakable error in a February 2004 decision assigning 
separate noncompensable ratings for the Veteran's 
degenerative joint changes of the right and left shoulders.  
In the June 2007 decision, the RO re-characterized the 
disability as degenerative joint disease of the bilateral 
shoulders and assigned an initial 10 percent disability 
rating.  

As the appeal of the Veteran's claim for an initial rating in 
excess of 10 percent for degenerative joint disease of the 
bilateral shoulders emanates from the Veteran's disagreement 
with the initial 10 percent rating assigned following the 
RO's June 2007 reconsideration of its initial rating 
decision, the Board has characterized the claim as for a 
higher initial rating, in accordance with Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  


REMAND

A review of the Veteran's claims file reflects that the 
Veteran was provided a VA medical examination in December 
2003, at which he reported pain in his right shoulder that 
worsened when he was working or carrying heavy items.  The 
Veteran further complained of popping in the right shoulder 
and weakness in his right arm, although he did not experience 
redness, swelling, numbness, or tingling in the shoulder.  He 
stated that he did not have any pain, crepitus, weakness, 
redness, or swelling in his left shoulder.  Physical 
examination revealed tenderness to palpation in the right 
shoulder.  The Veteran's deep tendon reflexes were normal in 
his upper extremities bilaterally, and the examiner found him 
to have no neurological deficits.  The Veteran's range of 
motion was flexion to 180 degrees bilaterally, hyperextension 
to 45 degrees bilaterally, abduction to 180 degrees 
bilaterally, adduction to 30 degrees bilaterally, internal 
rotation to 90 degrees bilaterally, and external rotation to 
90 degrees bilaterally.  The examination did not include 
repetitive testing of the range of motion of the Veteran's 
shoulders.  Radiological evaluation revealed degenerative 
changes in the left acromioclavicular joint.  It was noted 
that the right side appeared normal. 

The Board notes that when evaluating musculoskeletal 
disabilities rated on the basis of limitation of motion, VA 
must consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated.  See 38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995); Johnson v. Brown, 9 
Vet. App. 7 (1996).  In VA Fast Letter 06-25 (November 29, 
2006), VA's Compensation & Pension (C&P) Service noted that 
to properly evaluate any functional loss due to pain, 
examiners, at the very least, should undertake repetitive 
testing (to include at least three repetitions) of the 
joint's range of motion, if feasible.  It was determined that 
such testing should yield sufficient information on any 
functional loss due to an orthopedic disability.  

Additionally, where the record does not adequately reveal the 
current state of the claimant's disability, the fulfillment 
of the statutory duty to assist requires a thorough and 
contemporaneous medical examination.  See Allday v. Brown, 7 
Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (where the appellant complained of 
increased hearing loss two years after his last audiology 
examination, VA should have scheduled the appellant for 
another examination).  

In this case, the Board notes that the Veteran has undergone 
no examination since December 2003.  Further, the December 
2003 examination did not include repetitive testing of the 
range of motion of the Veteran's shoulders, pursuant to 
DeLuca, supra.  It also appears that degenerative changes 
were noted on the left side but not the right side.  (The RO 
assigned the 10 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 on the basis of degenerative changes 
affecting both shoulder joints.)  The Board thus finds that 
in light of the above findings, another VA examination is 
needed to provide current findings, including x-ray 
examination to confirm whether the Veteran indeed experiences 
arthritis in both shoulders.  The examiner should also 
address the DeLuca requirements, including loss of range of 
motion in each of the Veteran's shoulders due to repetitive 
motion.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The Veteran should be given 
opportunity to identify all sources of 
treatment or evaluation for service-
connected shoulder disabilities.  
Records from identified sources should 
be sought.  

2.  After securing any additional 
records, the Veteran should be scheduled 
for examination of his shoulders and 
notified that failure to report to any 
scheduled examination, without good 
cause, could result in a denial of his 
claim.  See 38 C.F.R. § 3.655(b) (2009).  
The entire claims file, including a copy 
of this remand, must be made available to 
and reviewed by the examiner designated 
to examine the Veteran.  All appropriate 
tests and studies (to include x-rays, 
range of motion studies, reported in 
degrees; or other appropriate diagnostic 
testing) must be accomplished, and all 
clinical findings must be reported in 
detail.  (Note:  To properly evaluate any 
functional loss due to pain, C&P Service 
examiners, as per C&P Service policy, 
must at the very least undertake 
repetitive testing (to include at least 
three repetitions) of each shoulder's 
range of motion.  See VA Fast Letter 06-
25 (November 29, 2006).)  The examiner 
must report range of motion of each 
shoulder in all directions (in degrees).  
Clinical findings must also include 
whether, during the examination, there is 
objective evidence of pain on motion (if 
pain on motion is present, the examiner 
must indicate at which point pain 
begins), weakness, excess fatigability, 
and/or incoordination associated with 
each shoulder; and whether, and to what 
extent, the Veteran experiences 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups or with repeated use.  The 
examiner must express such functional 
losses in terms of additional degrees of 
limited motion (beyond the limitation 
shown on examination).  The examiner 
should review x-ray reports and provide a 
definite opinion as to whether the 
Veteran has arthritis in each shoulder.

3.  The adjudicator must ensure that 
the examination report complies with 
this remand and the questions presented 
in the examination request.  If any 
report is insufficient, it must be 
returned to the examiner for necessary 
corrective action, as appropriate.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
claim on appeal must be adjudicated in 
light of all pertinent evidence and legal 
authority.  If any benefit sought on 
appeal remains denied, the Veteran and 
his representative must be furnished a 
supplemental statement of the case (SSOC) 
and afforded the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

